 Case: 4:19-cr-00312-CDP Doc. #: 41 Filed: 07/30/19 Page: 1 of 2 PageID #: 205



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
      Plaintiff,                                      )
                                                      )
 v.                                                   )   No. 4:19-cr-00312-CDP
                                                      )
 STEVEN V. STENGER,                                   )
                                                      )
      Defendant.                                      )


      FIRST MOTION FOR LEAVE TO REQUEST AN ORDER TO AUTHORIZE THE
          CLERK OF THE COURT TO ACCEPT PAYMENT OF RESTITUTION
                           PRIOR TO SENTECING

         COMES NOW Defendant, Steven Stenger, by and through counsel, and moves this Court

for an order to authorize the Clerk of the Court to accept payment of restitution prior to

sentencing. In support of this motion, Defendant states as follows.

         1. Defendant intends to pay restitution in full prior to his August 9 sentencing.

         2. To accept this payment, the District Court Clerk requires an order from this Court

             authorizing it to do so.

         For the reason above, Defendant moves this Court for an order to authorize the Clerk of

the Court to accept payment of restitution prior to sentencing.



                                               Respectfully submitted,

                                        By:    /s/ Adam D. Fein_______________
                                               ADAM D. FEIN, #52255 MO
                                               Attorney for Defendant
                                               120 S. Central Avenue, Suite 130
                                               Clayton, Missouri 63105
                                               (314) 862-4332/Facsimile (314) 862-8050
                                               Email: afein@rsflawfirm.com

                                                  1
 Case: 4:19-cr-00312-CDP Doc. #: 41 Filed: 07/30/19 Page: 2 of 2 PageID #: 206




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2019, the foregoing was electronically filed with the
Clerk of the Court to be served by operation of the Court=s electronic filing system upon Mr. Hal
Goldsmith, Assistant United States Attorney.




                                                2
